DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,923,711. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the '711 Patent renders obvious the claims of the instant application.
Regarding claim 2 of the instant application, claim 1 of the '711 Patent discloses a method in an integrated receiver, where the steps performed by method correspond to the functions of the receiver circuitry, edge sampler and data sampler of the application claim, thereby rendering the circuit obvious.
Regarding claim 10 of the instant application, claim 1 of the '711 Patent discloses a method in an integrated receiver, where the steps performed by method correspond to the method steps of the application claim.
Claims 2-5, 7-12 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9-12, 14-16, 19 and 20 of U.S. Pat. No. 10,708,036. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the '036 Patent render obvious the claims of the instant application as follows:
Regarding claim 2 of the instant application, claim 1 (or 16) of the '036 Patent teach an integrated circuit receiver in a system including an edge sampler (edge receiving circuit) and a data sampler (data receiving circuit), where the edge receiving circuit includes an integrating sampler, and the data receiving circuit comprises a non-integrating sampler.
Regarding claim 3 of the instant application, claim 6 of the '036 Patent shows that values generated from the edge sampler and the data sampler cooperate to form phase error information.
Regarding claims 4 and 5 of the instant application, see claims 19 and 20 of the '036 Patent.
Regarding claim 7 of the instant application, see claim 9 of the '036 Patent.
Regarding claim 8 of the instant application, see claim 10 of the '036 Patent.
Regarding claim 9 of the instant application, see claims 3 and 5 of the '036 Patent.
Regarding claim 10 of the instant application, see claim 11 of the '036 Patent.
Regarding claim 11 of the instant application, see claims 11-12 of the '036 Patent.
Regarding claims 12 and 14 of the instant application, see claims 16, 19 and 20 of the '036 Patent.
Regarding claim 15 of the instant application, see claims 1, 3 and 5 of the '036 Patent.
Regarding claim 16 of the instant application, see claims 11 and 14 of the '036 Patent.
Regarding claim 17 of the instant application, see claims 11 and 15 of the '036 Patent.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19 and 20 of U.S. Patent No. 10,708,036 in view of Kato et al. U.S. Patent App. Pub. No. 2006/0023825.
Regarding claim 18 of the instant application, claim 16 of the '036 Patent discloses a signaling system comprising an integrated receiving circuit to receive a data signal and a synchronous timing signal from a transmitter circuit, the receiving circuit with a non-integrating sampling receiver circuit to detect a valid data region of a data signal and an integrating receiver circuit including a sampler to detect a transition/edge region associated with the data signal, but does not disclose multiple receivers to communicate with corresponding transmitters.
Kato et al. disclose parallel transmitters and receivers performing synchronous transmission of parallel data (see Fig. 1A).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to implement multiple receivers to receive signals form corresponding transmitters, as suggested by Kato et al., in the system of claim 16 of the '036 Patent, as it is a known way to increase transmission data rate.
Further regarding claims 19 and 20 of the instant application, see claims 19 and 20 of the '036 Patent.
Claims 2-4, 6-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-14, 16, 19 and 20 of U.S. Patent No. 11,258,577. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the '577 Patent render obvious the claims of the instant application as follows:
Regarding claim 2 of the instant application, claims 1-3 of the '577 Patent teach an integrated circuit receiver including an edge sampler (edge receiving circuit) and a data sampler (data receiving circuit), where the edge receiving circuit includes a non-integrating receiver, and the data receiving circuit comprises an integrating receiver.
Regarding claim 3 of the instant application, claim 6 of the '577 Patent shows that values generated from the edge sampler and the data sampler cooperate to form phase error information.
Regarding claims 4 and 6 of the instant application, see claims 6 and 7 of the '577 Patent.
Regarding claim 7 of the instant application, see claim 8 of the '577 Patent.
Regarding claim 8 of the instant application, see claims 9 and 13 of the '577 Patent.
Regarding claim 9 of the instant application, see claim 5 of the '577 Patent.
Regarding claim 10 of the instant application, see claim 9 of the '577 Patent.
Regarding claim 11 of the instant application, claim 10 of the '577 Patent shows that values generated from the edge sampler and the data sampler cooperate to form phase error information.
Regarding claims 12 and 13 of the instant application, see claims 6-7 of the '577 Patent.
Regarding claim 15 of the instant application, see claim 14 of the '577 Patent.
Regarding claim 16 of the instant application, see claim 12 of the '577 Patent.
Regarding claim 17 of the instant application, see claim 13 of the '577 Patent.
Claims 18, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 11,258,577 in view of Kato et al.
Regarding claim 18 of the instant application, claim 1 of the '036 Patent discloses a signaling system comprising an integrated receiving circuit to receive a data signal and a synchronous timing signal from a transmitter circuit, the receiving circuit with a non-integrating sampling receiver circuit to detect a valid data region of a data signal and an integrating receiver circuit including a sampler to detect a transition/edge region associated with the data signal, but does not disclose multiple receivers to communicate with corresponding transmitters.
Kato et al. disclose parallel transmitters and receivers performing synchronous transmission of parallel data (see Fig. 1A).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to implement multiple receivers to receive signals form corresponding transmitters, as suggested by Kato et al., in the system of claim 16 of the '036 Patent, as it is a known way to increase transmission data rate.
Further regarding claims 19 and 21, see claims 6-7 of the '577 Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/3/2022